DETAILED ACTION
This Office action is in response to a non-provisional continuation application filed by Applicant on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The five Information Disclosure Statements submitted by applicant on 1/18/2021, 3/22/2021, 5/6/2021, 6/16/2021, and 9/7/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1–5, 8–12, and 14–18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 10, 897,351 in view of Celikkan (US 2007/0253549 A1, published Nov. 1, 2007).
Claims 6, 13, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10, 897,351 in view of Celikkan.
Claims 7 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10, 897,351 in view of Celikkan and Giampaolo (US 2005/0289127 A1, published Dec. 29, 2005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–5, 8, 11–12, 14, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2015/0127937 A1, published May 7, 2015) in view of Kiswani (US 9,104,889 B1, issued Aug. 11, 2015) in view of Celikkan (US 2007/0253549 A1, published Nov. 1, 2007).
Regarding claims 1, 8, and 14, Ali discloses: one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method for providing encryption key management to an automated workflow, the method comprising the steps of: responsive to determining that a trigger condition associated with the automated workflow has been satisfied, retrieving an organization-specific decryption key from a key server (the process of downloading of a file from storage at the storage provider triggered by a request originating from another user equipment. Ali para. 0071. Prior to accessing the encrypted file by another UE, the new UE checked against the authorization control list and when authorization is confirmed to access the resource, the new UE is provisioned with the master key. Ali para. 0077.  The web server generates, stores, and distributes the master key to be used for the encryption and decryption of the stored files. Ali para. 0069.); retrieving, from a data store, an encrypted workflow associated with the automated workflow (the encrypted file is retrieved from the storage provider. Ali para. 0078.); automatically decrypting the encrypted workflow using the organization-specific decryption key to obtain a decrypted automated workflow (the encrypted file is decrypted using the master key to obtain the decrypted file. Ali para. 0078.); receiving user input associated with the automated workflow (contributions by various users are encrypted and stored in the same filed on the file storage. Ali para. 0070.); generating a workflow response based on the user input (user requests uploading of a file originating as a clear file from one of the authorized users. Ali paras. 0068 and 0070. The described system is a file sharing system, which one of ordinary skill in the art would understand that one user can modify a file in order to share the file with other authorized users.); encrypting, using an organization-specific encryption key, the workflow response (the master key is used to encrypt the clear file prior to storage. Ali para. 0070.); storing the encrypted workflow response in the data store (the encrypted file is stored in the storage folder of the shared storage. Ali para. 0070.). 
Ali does not disclose: automatically initiating the decrypted automated workflow to perform at least one interaction with a user; and in response to determining whether the decrypted automated workflow has been changed, re-encrypting the decrypted automated workflow to produce a re- encrypted automated workflow, and storing the re-encrypted automated workflow in the data store.
However, Kiswani does disclose: automatically initiating the decrypted automated workflow to perform at least one interaction with a user (the decryption and execution of the user selected file is seamless. Kiswani 8:27–35.  The step of decryption and execution is automatic and performed for the purpose of allowing the user to read the file. Kiswani 8:27–35.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with automatically initiating the execution of a file upon decryption for interaction with a user based upon the teachings of Kiswani.  The motivation being to allows for a seamless decryption of the file such that the user does not notice that the file is being decrypted. Kiswani 8:27–35.
Ali in view of Kiswani does not disclose: in response to determining whether the decrypted automated workflow has been changed, re-encrypting the decrypted automated workflow to produce a re- encrypted automated workflow, and storing the re-encrypted automated workflow in the data store.
However, Celikkan does disclose: in response to determining whether the decrypted automated workflow has been changed, re-encrypting the decrypted automated workflow to produce a re- encrypted automated workflow, and storing the re-encrypted automated workflow in the data store (after modification of the plain-text data file, a determination is made what parts of the file are to be re-encrypted. Celikkan ¶¶ 10 and 79.  Based upon this determination, various portions are re-encrypted for storage. Celikkan ¶ 79.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with determining that modification or update is made to the file and re-encrypting the file for storage based upon the teachings of Celikkan.  The motivation being to improve the efficiency of the encryption and decryption process by determining only the parts that were modified and require re-encryption. Celikkan ¶ 80.
Regarding claims 4, 11, and 17, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 1, 8, and 14, respectively, wherein the decrypted automated workflow is changed in response to receiving a change request user input from the user (user performs a modification to the plain-text file. Celikkan ¶ 79.).  
Regarding claims 5, 12, and 18, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 4, 11, and 17, respectively, wherein the change request user input is a request to change the trigger condition of the automated workflow (the user access control list can be updated which can be considered a trigger condition. Ali ¶ 90.).

Claims 2–3, 9–10, and 15–16 rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Kiswani in view of Celikkan in view of Chang (US 2013/0018927 A1, published Jan. 17, 2013).
Regarding claims 2, 9, and 15, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 1, 8, and 14, respectively. Ali in view of Kiswani in view of Celikkan does not disclose: wherein the at least one interaction with the user comprises at least one of creating a form to be completed by the user or sending a message to the user.
However, Chang does disclose: wherein the at least one interaction with the user comprises at least one of creating a form to be completed by the user or sending a message to the user (the target file is requested by users for the purpose of changing information in specific fields.  The file is decrypted to present the file in its original form for the user who requests to retrieve and view the target file. Chang ¶ 8.). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with the immediate execution of a decrypted file to create a form and send a message to a user based upon the teaching of Chang.  The motivation being to create dynamic forms filled with secure information as requested by users. Chang para. 0005. 
Regarding claims 3, 10, and 16, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 1, 8, and 14, respectively. Ali in view of Kiswani in view of Celikkan does not disclose: wherein the user input comprises at least one of a form completed by the user or a response to a message from the user.
However, Chang does disclose: wherein the user input comprises at least one of a form completed by the user or a response to a message from the user (the target file is requested by users for the purpose of changing information in specific fields.  The file is decrypted to present the file in its original form for the user who requests to retrieve and view the target file. Chang ¶ 8.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with the immediate execution of a decrypted file to create a form and send a message to a user based upon the teaching of Chang.  The motivation being to create dynamic forms filled with secure information as requested by users. Chang para. 0005. 

Claims 6, 13, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Kiswani in view of Celikkan in view of Aihara (US 2005/0094814 A1, published May 5, 2005).
Regarding claims 6, 13, and 19, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 1, 8, and 14, respectively. Ali in view of Kiswani in view of Celikkan does not disclose: respectively, further comprising the steps of: periodically rotating the decryption key according to an organization-specific encryption policy; and in response to rotating the decryption key, updating the decryption key in the key server.
However, Aihara does disclose: respectively, further comprising the steps of: periodically rotating the decryption key according to an organization-specific encryption policy; and in response to rotating the decryption key, updating the decryption key in the key server (the encryption key creating unit creates a new encryption key at a timing at which a state in which no data communication is being executed to update the encryption key of the system. Aihara paras. 0009-0010.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with updating encryption keys at client devices based upon the teachings of Aihara.  The motivation being to improve security function of the wireless connection by updating the encryption keys used. Aihara para. 0006.  

Claims 7 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Kiswani in view of Celikkan in view of Giampaolo (US 2005/0289127 A1, published Dec. 29, 2005).
Regarding claims 7 and 20, Ali in view of Kiswani in view of Celikkan discloses the limitations of claims 1 and 14, respectively. Ali in view of Kiswani in view of Celikkan does not disclose: wherein the workflow response comprises a spreadsheet of user information.
However, Giampaolo does disclose: wherein the workflow response comprises a spreadsheet of user information (remotely stored permission protected files include spreadsheet files. Giampaolo ¶ 98.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secured sharing of encrypted data stored on a server across a network of Ali with handling workflow in the form of a spreadsheet of user information based upon the teachings of Giampaolo.  The motivation being to apply user privacy protections to a wide range of file types. Giampaolo ¶ 98.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493